Case 20-11809 Doc1 Filed 02/12/20 Page 1 ) O- o
I(

United States Bankruptcy Court for the:
| District of Maryland [x]
\

: A ‘ Tp 0 tg

 

| Case number (if known): Chapter you are filing under:
: Chapter 7 : Do fees
i L) Chapter 14 : er

 

   

CQ) Chapter 12 3 ae . a
Q Chapter 13 : > (Check if this is an
amended filing

Official Form 101 d4- sy | 2S

Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

genvedivaseass-senvsomssoa

 

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Ea Identify Yourself _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that ison your James
government-issued picture - -
identification (for example, First name First name
your driver's license or
passport). Middle name Middle name
Bring your picture Jefferson
identification to your meeting —- Last name Last name
with the trustee. Jr
Suffix (Sr., Jr. 1, 1D Suffix (Sr., Jr., I, lil)
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security wx —xx-_ 7 1 7 3 PO MK
number or federal OR OR
Individual Taxpayer 9
Identification number Qxx - x - —_—— XX XK
(ITIN)

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 2 of 54

Debtor 1 James Jefferson Jr

First Name Middle Name Last Name

Case number (i known)

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in

J i have not used any business names or EINs. (0 I have not used any business names or EINs.

 

the last 8 years Business name Business name

include trade names and

 

doing business as names

Business name Business name

EIN EIN

EIN EIN

 

5. Where you live If Debtor 2 lives at a different address:

1600 W Mount Royal Avenue

 

 

 

Number Street Number Street

apt 905

Baltimore MD 21217

City State ZIP Code City State ZIP Code

Baltimore County
County County

 

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for

bankruptcy

Over the last 180 days before filing this petition,
| have lived in this district ionger than in any
other district.

C) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

} Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

>

(2 | have another reason. Expia
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 

 

 
Debtor 1

Part 2: | Tell the Court About Your Bankruptcy Case

7.

Case 20-11809 Doc 1

First Name

James Jefferson Jr

Middle Name

Filed 02/12/20 Page 3 of 54

Case number (if known)
Last Name

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for
for Bankruptcy (Form 2010)). Aiso, go to the top of page 1 and check the appropriate box.

iA Chapter 7

QJ Chapter 11
L) Chapter 12
C) Chapter 13

C) | will pay the entire fee when | file my petition. Please check with the clerk’s
local court for more details about how you may pay. Typically, if you are paying

Individuals Filing

office in your
the fee

yourself, you may pay with cash, cashier's check, or money order. If your attorney is

Submitting your payment on your behalf, your attorney may pay with a credit ca
with a pre-printed address.

rd or check

C) need to pay the fee in installments. If you choose this option, sign and attach the

Application for individuals to Pay The Filing Fee in installments (Official Form 1

03A).

1 I request that my fee be waived (You may request this option only if you are filing for Chapter 7.

By law, a judge may, but is not required to, waive your fee, and may do so only
less than 150% of the official poverty line that applies to your family size and ya
pay the fee in installments). If you choose this option, you must fill out the Appi
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

if your income is
u are unable to
ication to Have the

 

 

10.

11.

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

 

 

 

No
C) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD/YYYY
id No
Ql Yes. Debtor Relationship to you
District When Case number, if known |
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known_|
MM / DD / YYYY
WNo. Gotoline 12.
OQ) Yes. Has your landlord obtained an eviction judgment against you?

CJ No. Ge to line 12.

CL) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 1
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy

O1A) and file it as

page 3

 

 

 
a Sf

Case 20-11809 Doc1 Filed 02/12/20 Page 4 of 54

Debtor 1 James Jefferson Jr Case number (if known)

First Name Middle Name Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor @ No. Goto Part 4.
of any full- or part-time
business? Q) Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

() Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Q) Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))

CL) None of the above

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can Set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?

ae YI No. 1am not filing under Chapter 11.
For a definition of small
business debtor, see C1 No. | am filing under Chapter 11, but ! am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

C) Yes. fam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

FE orort if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own orhave any (No
property that poses or is
alleged to pose a threat Q) Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

If immediate attention is needed, why-is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 

 
Case 20-11809 Doc1 Filed 02/12/20

Debtor 4 James Jefferson Jr

First Name Middie Name

Last Name

Page 5 of 54

Case number (i known)

| Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 14:

You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

QI tam not required to receive a briefing about
credit counseling because of:

OQ Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

Q Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

LI) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

L) | received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C1 certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

L) tam not required to receive a briefing about
credit counseling because of:

C) Incapacity. |! have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 6 of 54

Debtor 1 James Jefferson Jr Case number (if known)

First Name Middle Name Last Name

eo Answer These Questions for Reporting Purposes
. 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do as “incurred by an individual primarily for a personal, family, or household purpose.”

you have?
Q) No. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

W No. Go to line 16c.
C) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7? LY No. | am not filing under Chapter 7. Go to line 18.

Do you estimate that after Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

excluded and No
administrative expenses
are paid that funds will be O Yes

available for distribution
to unsecured creditors?

 

 

(J 25,001-50,000

 

 

 

 

18. How many creditorsdo 1-49 CQ) 1,000-5,000
you estimate that you C3 50-99 L} 5,001-10,000 L) 50,001-100,000
owe? L) 100-199 LJ 10,001-25,000 L) More than 100,000
C) 200-999
19. How much do you  $0-$50,000 C) $1,000,001-$10 million LJ $500,000,001-$4 billion
estimate your assets to ()_$50,001-$100,000 L} $10,000,001-$50 million C2 $1,000,000,001-$10 billion
be worth? C) $100,001-$500,000 L} $50,000,001-$100 million LY $10,000,000,001-$50 billion
L} $500,001-$1 million () $100,000,001-$500 million C) More than $50 billion
20. How much do you 4 $0-$50,000 LI $1,000,001-$10 million C) $500,000,001-$1 billion
estimate your liabilities L) $50,001-$100,000 LJ $10,000,001-$50 million L) $1,000,000,001-$10 billion
to be? Q) $100,001-$500,000 C) $50,000,001-$100 million OQ) $10,000,000,001-$50 billion
CL} $500,001-$1 million LJ $100,000,001-$500 million CJ More than $50 billion

 

Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a ba ptcy case can,esuit in fines up 250,000, or imprisonment for up to 20 years, or both.

  
  

 

 

 
 

18 U.S.Z. §§|152, 4341, 1 , and 3571.
x oy x
Sig ure of Oper 1 V {] Signature of Debtor 2
Ekec ted on 02/12/2020 Executed on
MM / DD /YYYY MM / DD /YYYY

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 7 of 54

 

 

 

 

Debtor 1 James Jefferson Jr Case number (if known)

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are fiting for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

C] No

x Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?
. C) No

Yes

No

QL) Yes. Name of Person .
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

a you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attori may cauge me to lose my rights ‘operty if ! do not properly handle the case.

 

 

  

Sightlure oppor 1 V Signature of Debtor 2
Date ¢ D Date
MMADD /YYYY MM/ DD/YYYY
Contact phone Contact phone

 

 

 

Cell phone HR RAT Cell phone
Email address ea isnt sa) Email address

Gea l.cowr

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 8 of 54

Fill in this information to identify your case:

Debtor 4 James Jefferson Jr

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland [-]

Case number C) Check if this is an
(if known) amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, Fill out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Ea Summarize Your Assets

 

Your assets
Value of what you own

_ 1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

1a. Copy line 55, Total real estate, from Schedule A/B.......ccccccccscscsssssssssssccscssccssssvavsscssesscavecsscscsasessesssassavecensanseteseeenteceeessas $ 0.00
1b. Copy line 62, Total personal property, from Schedule A/B......ccccccessssscccsesscssecsecseccavssvssesessesstereessstareassaseavearenerseessersenvs $ 16,700.00
1c. Copy line 63, Total of all property on Schedule A/B .......cccccccccccsssssssesssescessesscsucecsusassvsesuseusssevessussssevasscsevseaeeaceavacsscessasavace $ 167,000.00
| Part 2: | Summarize Your Liabilities
Your liabilities
: Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 0.00
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $M E
' 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) $ 0.00

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F .........ccccsccssccseessesseeeeetees

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F .....cccccccccesscssssssesesesees

+ 5 31,600.00

 

 

 

 

 

Your total liabilities $ 31,600.00
Summarize Your Income and Expenses
4. Schedule I: Your Income (Official Form 1061) 4300.00
Copy your combined monthly income from line 12 of Schedule |... ececcccsssssessessscssssesececsesessssesessesesecaeseeessesssseseessessaeseesenees $e
» 5. Schedule J: Your Expenses (Official Form 106J) 4,700.00
Copy your monthly expenses from line 226 Of SCHECUIC J o...cccsccsceccesessseceseesseressssecaesassasesesssseseconsousansscceeseesnsescseseasenesatsaes $e

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 9 of 54

Debtor 1 James Jefferson Jr Case number (i known)

First Name Middle Name Last Name

Ey Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

CJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Yes

   

7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

_ 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
| Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 1,300.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) s—s———C—C«éO«00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00

; 0.00

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

9d. Student loans. (Copy line 6f.) ss —C*00

9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00
priority claims. (Copy line 6g.) TT

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00

 

9g. Total. Add lines 9a through Of. $ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

 
Case 20-11809

Doc 1 Filed 02/12/20

Fill in this information to identify your case and this filing:

Debtor 4 James Jefferson Jr

 

First Name Middie Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the: District of Maryland

Case number

Last Name

EI

 

 

Official Form 106A/B

 

 

Schedule A/B: Property

In each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Page 10 of 54

(J Check if this is an
amended filing

12/15

ERE vescrive Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

i No. Go to Part 2.
Q) Yes. Where is the property?

1.1.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

If you own or have more than one, list here:

1.2.

 

Street address, if available, or other description

 

 

State ZIP Code

City

 

County

Official Form 106A/B

What is the property? Check all that apply.
Q) Single-family home

Duplex or multi-unit building

CJ Condominium or cooperative

CJ Manufactured or mobile home

Q) Land

CJ investment property

LJ Timeshare

Q) other

 

Who has an interest in the property? Check one.

) Debtor 4 only

Q) Debtor 2 only

L) Debtor 1 and Debtor 2 only

CJ At feast one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CL] Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

What is the property? Check all that apply.
QO Single-family home

Q Duplex or multi-unit building

L) Condominium or cooperative

Q) Manufactured or mobile home

CJ Land

CL) Investment property

L) Timeshare

CY Other

Who has an interest in the property? Check one.
(J Debtor 1 only

CL) Debtor 2 only

C) Debtor 1 and Debtor 2 only

QL) At least one of the debtors and another

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

L) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Schedule A/B: Property

page 1

 

 
James Jefferson se 20-11809

Debtor 1

Doc 1

 

First Name Middle Name Last Name

1.3.
Street address, if available, or other description

 

 

 

 

What is the property? Check all that apply.
C) Single-family home

Q) Duplex or multi-unit building

C3 Condominium or cooperative

QC] Manufactured or mobile home

 

Filed 02/12/20 Page 11 of 54

Case number (i known)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

LJ Land $ $
im Investment property
City State ZIP Code () Timeshare Describe the nature of your ownership
QO interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
Q] Debtor 1 only
County CY Debtor 2 only
LJ Debtor 1 and Debtor 2 only CQ) Check if this is community property
() At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0.00
you have attached for Part 1. Write that number here. ........0.....cccccccccscccsssecssecccesesscssccsscussesesertucecececececcsecutteuece >

EERE vescrive Your Vehicles

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

() No
W Yes
3.4. Make: Toyota
Model: Camry
Year: 2016
45000

Approximate mileage:

Other information:

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.

Debtor 1 only

L) Debtor 2 only

C2 Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

L] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CJ Debtor 1 only

LI} Debtor 2 only

{J Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C} Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$15,000.00 g

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims-Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2

 

 
Destor1 James JefferseirgSP 20-11809

Doc 1

 

First Name Middle Name

3.3. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Who has an interest in the property? Check one.

CI Debtor 1 only

C) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

2) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

LI Debtor 1 only

C) Debtor 2 only

] Debtor 4 and Debtor 2 only

(J At least one of the debtors and another

C) Check if this is community property (see
instructions)

Filed 02/12/20 Page 12 of 54

Case number (known)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

ul No
QC) Yes

4.1. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

4.2, Make:
Model:
Year:

Other information:

 

 

 

 

Who has an interest in the property? Check one.
C) Debtor 1 only

CO) debtor 2 only

() Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

(C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Debtor 1 only

L] Debtor 2 only

C) Debtor 1 and Debtor 2 only

J At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions..Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

 

L) Check if this is community property (see $ $
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages s 15,000.00
you have attached for Part 2. Write that mumber Were ooo... ccccccccccccsssceccosssecssssecscssiscossstsssssssvecsstbesessiesesiteesiseceesteceeseceeceeeeeeeseeee »>
Official Form 106A/B Schedule A/B: Property page 3

 

 
Filed 02/12/20 Page 13 of 54

Case number (i known)

James Jeffergoage 20-11809 Doc 1

Middle Name

Debtor 1

First Name Last Name

 

PE vescrive Your Personal and Household items

Do you ‘own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

LJ No

Current value of the
portion you own?

Do not.deduct secured claims
or exemptions.

 

if Yes. Describe......... ‘furniture

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners: music
collections; electronic devices including cell phones, cameras, media players, games

§ 500.00

 

QL) No ;
A Yes. Describe.......... tv, cell

i
5

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
Stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
i No

C) Yes. Deseribe..........

 

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

id No ; ane

r 400.00

 

 

LJ Yes. Describe

 

 

 

' 10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

J No es

 

 

C) Yes. Describe..........

   

11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

CYNo

 

 

 

W Yes. Describe.......... shoes, cloths, coats

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
W@ No

QQ] Yes. Describe..........

 

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

@ No nants tcc at nin toe
C) Yes. Describe..........

 

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

4 No

 

Q) Yes. Give specific
information. .............

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number Were o...........ccssccccssecssssesessesssnuscessvnssevssssssssssssussstnnssstassnnsssssssnsessssepepippusisisisunussiasastsssisssteseseeeeeeeeesee

Official Form 106A/B

Schedule A/B: Property

5 750.00

 

 

$ 1,650.00

 

page 4

 

 

 
James Jeffergaqge¢ 20-11809 Doc1 Filed02/12/20 Page 14 of 54

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number (i known),
First Name Middle Name Last Name
| ore «: Ea Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or-exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
id No
Q YES oeesseccesssesseesettrnnssseeeeessssssuinsssoeseeesserirnnnnsnsssseeeeeteincessssssseesseusenassstssenuaassesssipuatasituesceuestesseeeccececcece CASH! ooocecccccccscceseceeee $
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
Q) No
7, institution name:
17.1. Checking account: Secu Federal Credit Union $ 50.00
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9, Other financial account: $

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

No
7: Institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

W No Name of entity: % of ownership:
CI Yes. Give specific 0% %
information about 0
TNEM 0c ceeeseees 0% %
0% %

 

Official Form 106A/B Schedule A/B: Property page 5

 

 
James JeffereoR9P 20-11809 Doc1 Filed 02/12/20 Page 15 of 54

Debtor 1 Case number (if known)

 

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No
C) Yes. Give specific Issuer name:
information about

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No
LL} Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $.
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
4 No
CD VES cscs Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: §
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
No
DD VES oes cccccccccsssssseeee Issuer name and description:
$
$
$

 

Official Form 106A/B Schedule A/B: Property page 6

 

 
EE EE TIES" —__ TEE)

James Jeffereopse 20-11809 Doct Filed 02/12/20 Page 16 of 54

Debtor 1 Case number (i known)

 

First Name Middle Name Last Name

24.Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

No
DY eS aeernnnnnnnne Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

WY No

C) Yes. Give specific i
information about them...

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

WY No

Q) Yes. Give specific :
information about them...

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
No

L) Yes. Give specific
information about them....! $

   

 

 

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

 

No paar dteacbn cyan tisitbeesncnsss sete

C] Yes. Give specific information | Federal:
about them, including whether :
you already filed the returns i | State:

and the tax years. ........ cece ;
: Local:

  

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

No
C) Yes. Give specific information.............. :

 

 

Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
No .
CJ Yes. Give specific information ;
i

 

 

Official Form 106A/B Schedule A/B: Property page 7

 

 
 

Se 20-11809 Doct Filed 02/12/20 Page 17 of 54

Debtor 1 James JefferSon Case number (if known)

First Name Middle Name Last Name

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

UW No

UI Yes. Name the insurance company — Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

$

 

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

4 No

LI) Yes. Give specific information..............

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

4 No

QC) Yes. Describe each Claim. -occccccccseccce.

 

 

 

. 34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

Wd No

Cl Yes. Describe each claim.

 

 

35. Any financial assets you did not already list

No

CL) Yes. Give specific information

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Were oo... cccscscssssssessssessccsvcssssvisvtssseceennennusssssssssssssensssssesuissesssssssssssscvussessssassiseseseesesearaveecceecees > $ 0.00

 

 

 

| parts: | Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1. .

37.Do you own or have any legal or equitable interest in any business-related property?
id No. Go to Part 6.
CQ) Yes. Go to line 38.

Current value of the
portion you own?

Do not:deduct secured.claims
or exemptions.

38. Accounts receivable or commissions you already earned

i No
L) Yes. Describe.......

 

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

4 No :
(J Yes. Describe....... 5

 

 

Official Form 106A/B Schedule A/B: Property page 8

 

 
James Jeffersei#SF 20-11809 Doc1 Filed 02/12/20 Page 18 of 54

Debtor 1 Case number (if known),

 

First Name Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

UW No

Q) Yes. Describe....... ne — .

 

 

 

 

 

 

 

41.Inventory
Wd No ;
C) Yes. Describe....... $

 

 

 

42.Interests in partnerships or joint ventures

i No

C) Yes. Describe....... Name of entity: % of ownership:
% $
% $
%

 

 

 

43. Customer lists, mailing lists, or other compilations
lif No
Q) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
Q No YP etereh sete atenilttthe, sits se Se We UMLMAME Hott OB ctte peat oe * emt etl teat tS ttOl mA nb ts Mendes t teks Heenan nace ccanttaA sect ve nn ehe Artin
CQ) Yes. Describe........

 

 

 

44. Any business-related property you did not already list
Wf No

CL) Yes. Give specific
information .........

 

 

 

 

 

fr FF Ff HF &

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that mumber Were oo. eecssscsssssssesssscssnsesesesccsssesseuvasssesstsssisasssnsnsersunnuanasseensanenauuasessestsasssuanssestseseseseceee > TTT —

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
WF No. Go to Part 7.
L) Yes. Go to line 47.

Current value.of the
portion you own?

Do not deduct secured: claims

 

 

or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
No
$

 

 

 

Official Form 106A/B Schedule A/B: Property page 9

 

 
James Jeffergo@SP 2090-11809 Doc1 Filed 02/12/20 Page 19 of 54

Debtor 1 Case number (if known)

 

First Name Middle Name Last Name

_ 48.Crops—either growing or harvested

C) Yes. Give specific
information. ............ $

 

 

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No
7
$.
50. Farm and fishing supplies, chemicals, and feed
No
7 -
: 5
51. Any farm- and commercial fishing-related property you did not already list
4 No
Q) Yes. Give specific
information. ............ $
52. Add the dollar value of ail of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that number Mere oo... ccc ccccsccscssssssssssssssssssssssssussensssessosesnessssssssusuavsipusisatistusssessessstsseeseseeeeeeeeeeeeoceeecccc >
EEE ve ccrive All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
W No
CJ Yes. Give specific
information. ............
54. Add the dollar value of all of your entries from Part 7. Write that number here o..ccc.cccccccccccscssessseeeeeeeeeeeeeeeceeceececcce > 0.00
ee us the Totals of Each Part of this Form
. 55. Part 1: Total real estate, ime 2 ccacssssssssscssnsessesesssssessnenssvansssnsssessesessuiaustuatessassssiststarssessesissesstessipitistassestssissssseessesee > §$ 0.00
56. Part 2: Total vehicles, line 5 $ 15,000.00
57. Part 3: Total personal and household items, line 15 $ 1,650.00
58. Part 4: Total financial assets, line 36 $ 90.00
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61.Part 7: Total other property not listed, line 54 +3 0.00
62. Total personal property. Add lines 56 through 61. ......ccccccsees. $_ 16,700.00 copy personal property total > +#¢ 16,700.00
63. Total of all property on Schedule A/B. Add line 55 + line 62......ccscsscesccsssescssssccsssssssssecssssssssssesssisesessecesteeceeseeeseeceeecccceeen $ 16,700.00
Official Form 106A/B Schedule A/B: Property page 10

 

 

 

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 20 of 54

Fill in this information to identify your case:

Debtor? James Jefferson Jr

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland [=]

Case number C] Check if this is an
(if known) .
amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

ERED tcentity the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

YW You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
CJ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the © Amount of the exemption you claim Specific taws that allow exemption

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
ion11-504(b)(4
description,  Tovota Camry $15,000.00 Ws 15,000.00 Section’ 1-504(b)(4)
i % of fair market value, up to
Line from CL) 100% of fai k |
Schedule A/B: 3 any applicable statutory limit
seceiption; furniture === g 500.00 sg, 500.00 Section 1-504(b)(4)
; C) 100% of fair market value up to
Line fi ,
Schedule A/B: &__ any applicable statutory limit
Brief Section 1-504(b)(4)
description: fv.cell = $400.00 Ws 400.00
Line from LJ 100% of fair market value, up to
Schedule A/B: 7 any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

uw No

Cl] Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
CJ No
CL) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1of__

 

 
Filed 02/12/20 Page 21 of 54

Case number (if known)

Case 20-11809 Doc 1

James Jefferson Jr

Middle Name

Debtor 1

First Name Last Name

 

Pare 2: Page

Brief description of the property and line Current value of the = Amount of the exemption you claim Specific laws that allow exemption

on. Schedule A/B that lists this property

portion you own

Copy the value from

Check only one box for each exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B
Brief Section11-504(b)(4)
description,  Shoes.clothes ss ¢ 750.00 Ws 750.00
Line from 11 QO 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief Section11-504(b)(4)
description. S@Cuaccount  _—s § 50.00 $ 50.00
Line from C) 100% of fair market value, up to
Schedule A/B: Aj7 any applicable statutory limit
Brief
description: $ L$
Line from CJ 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: $ Cis
Line from () 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C] 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description: — $ Os —___
Line from (2 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: $ Os —____
Line from LJ) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: ——_——___—_——._ Os —______
Line from LJ 100% of fair market value, up to
Schedule A/B: ————— any applicable statutory limit
Brief
description: $ Qs
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Qs
Line from 2) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ L$
Line from L) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Lis
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt

page 2 of __

 

 
    
  
 

Debtor1 dames Jefferson

Case 20-11809 Doc 1

 

Filed 02/12/20 Page 22 of 54

Fill in this information to identify your case:

 

     
 

First Name

Debtor 2

Middle Name

Last Name

 

(Spouse, if filing) First Name

    

Case number

Middle Name

United States Bankruptcy Court for the: District of Maryland

Last Name

HI

 

(If known)

 

 

 

 
 
  
      
   

Official Form 106D

 

LJ Yes. Fill in all of the information below.

SE ist All Secured Claims

Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married

1. Do any creditors have claims secured by your property?
Q] No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

CJ Check if this is an
amended filing

12/15

people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

   
  
  
  
  
 
   
    
  
  
  

 

 

 

 

 

 

 

 

 

 

 

 
   
 
 

 

Creditors Name

 

Number Street

Column A Column B Column. C
2. List all secured claims. if a creditor has more than one secured claim, list the creditor separately Amount of claim Value of collateral. Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim If. any
[2.4] Describe the property that secures the claim: $ $ $
Creditors Name |
|
Number Street i
As of the date you file, the claim is: Check all that apply.
Q Contingent
CJ Untiquidated
City State . ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q Debtor 4 only QJ An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
(2 Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
C} Atleast one of the debtors and another CJ Judgment lien from a lawsuit
C} other (including a right to offset)
C1) Check if this claim retates to a
community debt
Date debt was incurred __Last 4 digits of accountnumber
| 2.2) Describe the property that secures the claim: $ $ $

 

 

 

 

 

  
  
 
     
    
  
 

 

 

City State ZIP Code

Who owes the debt? Check one.

() Debtor 1 only

O) Debtor 2 only

C) Debtor 1 and Debtor 2 only

O) Atteast one of the debtors and another

QC) Check if this claim relates to a
community debt

Date debt was incurred

.ohast 4 digits of account number __

As of the date you file, the claim is: Check all that apply.
Q) Contingent

Q Unliquidated

C2 Disputed

Nature of lien. Check all that apply.

Q

An agreement you made (such as mortgage or secured
car loan)

Statutory lien (such as tax lien, mechanic's lien)
Judgment lien from a lawsuit
Other (including a right to offset)

Ooo

 

 

 
  
  

 

Official Form 106D

Add the dollar value of your entries in Column A on this page. Write that number here:

Schedule D: Creditors Who Have Claims Secured by Property

_

 

 

 

page 1of_

 

5
;
Filed 02/12/20 Page 23 of 54

Case number (i known)

Case 20-11809 Doc 1

James Jefferson
Middie Name

Debtor 1

First Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional Page Column A Column B Column C
sas . : oe . Amount of claim . Value of collateral: Unsecured
After listing any entries on this page, number them beginning with 2.3, followed Do not deduct the that supports this portion
by 2.4, and so forth. value of collateral. claim any.
Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q) Contingent
City State ZIP Code ) Unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 1 only C) An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)
(J At least one of the debtors and another QD Judgment lien from a lawsuit
CJ Other (inctuding a right to offset)
QO) Cheek if this claim relates to a |
community debt
Date debt was incurred Last 4 digits of account number | _
Describe the property that secures the claim: $ $ $ |
Creditor's Name :
Number Street
As of the date you file, the claim is: Check all that apply. i
C) Contingent
OJ Untiquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
U Debtor 1 only Q) an agreement you made (such as mortgage or secured
OQ) Debtor 2 only car loan)
C) Debtor 4 and Debtor 2 only Q) Statutory tien (such as tax lien, mechanic's lien)
CD Atleast one of the debtors and another Q Judgment lien from a lawsuit
. . . ‘
C) Check if this claim relates to a C1 other (including a right to offset)
community debt
Date debt was incurred Last 4 digits ofaccountnumber __
| Describe the property that secures the claim: $ $ $
Creditor's Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
City State ZIP Code Q) unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CI Debtor 1 only {J An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only (J Statutory lien (such as tax lien, mechanic's lien)
QC) atleast one of the debtors and another (CQ Judgment tien from a lawsuit
) other (including a right to offset)
Q) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ___ _
Add the dollar value of your entries in Column A on this page. Write that number here:
If this is the last page of your form, add the dollar value totals from all pages.
Write that number here:
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page of_

 

 
 
  
 

Debtor 4 James Jefferson

Case 20-11809 Doc 1

 

    
    
 

_ agency Is trying to collect from you for a debt

[

First Name Middle Name Last Name

ESE us Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about

 

Name

  

 

Number Street

  

 

 

 

  

City

State

ZIP Code

 

Name

  

 

Number Street

 

 

 

 

City

 

    

Name

State

ZIP Code

 

Number Street

 

 

 

  
 

City

 

4

State

ZIP Code

 

Name

 
 
 

 

Number Street

  

 

 

 

City

4

 

State

ZIP Code

 

   
 

Name

 

Number Street

 

 

 

 

City

U]

 

State

ZIP Code

 

  
  

Name

 

Number Street

 

 

 

 

   
 

City

  

Official Form 106D

State

ZIP Code

Part 2 of Schedule D: Creditors Who Have Claims Secured by Property

Filed 02/12/20 Page 24 of 54

Case number (if known)

your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
you owe to someone else, list the creditor in Part 1, and then list the collection agen
, you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have
_ be notified for any debts in Part 1, do not fill out or submit this page.

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number

On which line in Part 1 did you enter the creditor?

Last 4 digits of accountnumber_

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number ___

On which line in Part 1 did you enter the creditor?

Last 4 digits of accountnumber

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number ___

page

 

cy here. Similarly, if
additional persons to

 
 

2/20 Page 25 of 54

Debtor 1 James Jefferson Jr

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland []

c b CJ Check if this is an
(likrown) er amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

ee v= All of Your PRIORITY Unsecured Claims

_ 1. Do any creditors have priority unsecured claims against you?
No. Go to Part 2.
L) ves.

_ 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For

: each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

“Total claim Priority ——Nonpriority _
amount amount
2.1
Last 4 digits of accountnumber __ $ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code C1 Contingent
Q Unliquidated
Who incurred the debt? Check one. Q bisputed
Q) Debtor 1 only
Q Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only CJ Domestic support obligations
At least one of the debtors and another QO) Taxes and certain other debts you owe the government
C] Check if this claim is for a community debt O Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
No Q) other. Specify
U) Yes
2.2 | Last4 digits ofaccountnumber $ $

 

 

Priority Creditor’s Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 1 only

) Debtor 2 only

CQ) Debtor 1 and Debtor 2 only

CQ At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

Q No
_O Yes

  

Official Form 106E/F

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply,
Q Contingent

Q) Unliquidated

Q Disputed

Type of PRIORITY unsecured claim:
LC} Domestic support obligations
U) Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

) other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

 

page 1 of
Debtor 1

First Name Middle Name

James JeffergOade 20-11809 Doc 1

Last Name

Filed 02/12/20 .Page,26,of 54

known)

Ea Your PRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim — Priority Nonpriority
: : amount... amount:
_ Last4 digits ofaccountnumber ss = tsi $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code Q) unliquidated
Q Disputed
Who incurred the debt? Check one.
C} Debtor 1 only Type of PRIORITY unsecured claim:
D
U1 Debtor 2 only ) Domestic support obligations
Q) Debtor 1 and Debtor 2 only .
CI Taxes and certain other debts you owe the government
CJ At least one of the debtors and another . .
O) claims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated
QC) other. Specify
Is the claim subject to offset?
QO) No
QC) Yes
Last 4 digits of account number —__ _ § $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code Q) Untiquidated
O Disputed
Who incurred the debt? Check one.
CJ Debtor 4 onty Type of PRIORITY unsecured claim:
O Debtor 2 only OC) Domestic support obligations
C1 Debtor 1 and Debtor 2 only .
Q) Taxes and certain other debts you owe the government
C) Atteast one of the debtors and another oy a .
C) Claims for death or personal injury while you were
QO) Check if this claim is for a community debt intoxicated
C) other. Specify
Is the claim subject to offset?
QC) No
U} Yes
Last 4 digits ofaccountnumber $ $ §

 

 

Priority Creditor's Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 1 only

Q) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?

C2 No
_O Yes

Official Form 106E/F

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q) Contingent
QO Unliquidated
Q Disputed

Type of PRIORITY unsecured claim:

() Domestic support obligations
Taxes and certain other debts you owe the government

Q

(J Claims for death or personal injury while you were
intoxicated

QO

Other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

 

page of
Debior1 James Jeffergaasis 20-11809 Doc 1 Filed 02/12/20 Page.27,of 54

First Name Middle Name Last Name

ee All of Your NONPRIORITY Unsecured Claims

 

_ 3. Do any creditors have nonpriority unsecured claims against you?

QO No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4.. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
: nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

41 American Express

 

 

 

Nonpriority Creditor’s Name

 

 

200 Vesey Street

Number Street

New York NY 10285
City State ZIP Code

Who incurred the debt? Check one.

@ Debtor 1 only

CQ) Debtor 2 only

(J Debtor 4 and Debtor 2 only

C) At least one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

Total claim

Last 4 digits of account number _4 5 8 Tt

$ 3,500.00 -
When was the debt incurred? 12/01/2019

As of the date you file, the claim is: Check all that apply.

w Contingent
OQ) uUntiquidated
QO) Disputed

Type of NONPRIORITY unsecured claim:

Q) student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO) debts to pension or profit-sharing plans, and other similar debts

 

 

J No WF other. Specify
O Yes
Last 4 digits of account number O 1 4 9 $ 2,500.00 |

 

bk | Lendmark

Nonpriority Creditor's Name

1735 N Brown Road Suite 300

 

 

Number Street
Lawrenceville GA 30043
City State ZIP Code

Who incurred the debt? Check one.

@ debtor 1 only

CI Debtor 2 only

C) Debtor 4 and Debtor 2 only

CJ Atleast one of the debtors and another

CI Check if this claim is for a community debt

Is the claim subject to offset?
J No

C) ves

ks | Nasa Federal Credit Union

Nonpriority Creditor's Name

500 Prince Georges Blvd

 

When was the debt incurred? 10/20/2019

As of the date you file, the claim is: Check all that apply.

Ww Contingent
Q) Unliquidated
C1) Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

OC) Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify

 

 

 

 

 

Number Street
Upper Marlboro MD 20774
City State ZIP Code

Who incurred the debt? Check one.

ef Debtor 1 only

O) Debtor 2 only

( Debtor 1 and Debtor 2 only

OC) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
Wf No
C) Yes

Official Form 106E/F

 

 

Last 4 digits of accountnumber 6 6 5 5

$ 600.00 .
When was the debt incurred? 02/10/2019 as

As of the date you file, the claim is: Check all that apply.

wy Contingent
QO Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

LJ Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts
WW Other. Specify

 

 

Schedule E/F: Creditors Who Have Unsecured Claims page off

 

 
Debtor James Jeffersoasts 20-11809 Doc 1

First Name Middle Name Last Name

Filed 02/12/20 Ragere3,Qf,04

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim
Secu Credit Union Last 4 digits of accountnumber 8 8 4 7 5 25,000.00.
Nonpriority Creditor's Name :
i 2 02/02/2017
6011 Greenbelt Road When was the debt incurred?
ae eet As of the date you file, the claim is: Check all that appl
College Park MD 20740 S of the date you file, the claim is: Check all that apply.
City State ZIP Code Wf Contingent
QO unliquidated
Who incurred the debt? Check one. oO Disputed
4d Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only © student loans
: At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims
i C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? © other. Specify
a No
CJ Yes
Last 4 digits of accountnumber $
Nonpriority Creditors Name
When was the debt incurred?
Number Street . ve
As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q) Contingent
unliquidated
Who incurred the debt? Check one. Q Disputed
CQ) Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only © student loans
At least one of the debtors and another Cj Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims ,
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? CI other. Specify
Cl No
QO) Yes
a §
Last4 digits of accountnumber
Nonpriority Creditor’s Name
When was the debt incurred?
Number © Street . woe
As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
C2 Unliquidated
: Who incurred the debt? Check one. Q Disputed
: CQ) Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only GC) stucent loans
At least one of the debtors and another QO) Obligations arising out of a separation agreement or divorce that
CO) Check if this claim is for a community debt you did not report as priority claims ;
Q Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Q) other. Specify
QO) No
CO Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 

 

 
Debtor 1

Middle Name

James Jeffergoasts 20-11809 Doc 1

First Name

Last Name

Filed 02/12/20 Rager.ed.af04

List Others to Be Notified About a Debt That You Already Listed

_ 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
: example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or

2, then list the collection agency here. Similarly,
additional creditors here. If you do not have additi

 

 

 

 

 

 

 

 

if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
onal persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street C} Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number __ Le
City ; State ZIP Code .
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): QO) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber—
UY cna cesses se State ZIP Code oo, sos cones nanan
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
: Last 4 digits of account number ___ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): (] Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber—
City State cI CODE canoe uttannarvenaananss sett ;
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): ( Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last4 digits of accountnumber
City State ZIP Code
5 On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street . . te
QO) Part 2: Creditors with Nonpriority Unsecured
Claims
Slate TIP Code Last 4 digits of accountnumber_ _

City

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page of

 

 
Debtor1 James Jefferg>asks 20-11809 Doc 1 Filed 02/12/20 Rage.d?,ef,54

First Name Middle Name Last Name

a Add the Amounts for Each Type of Unsecured Claim

 

_ 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
: Add the amounts for each type of unsecured claim.

Total claim
Total claims 6a. Domestic support obligations 6a. 5 0.00
_ from Part 1 6b. Taxes and certain other debts you owe the
government 6b. 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. 5 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. +¢ 0.00

 

 

 

 

 

Ge. Total. Add lines 6a through 6d. 6e.
$ 0.00
Total claim
Total claims 6f. Student loans 6f. $ 0.00
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0.00
claims 6g. $ :
6h. Debts to pension or profit-sharing plans, and other
similar debts rs 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6. +s 31,600.00
6j. Total. Add lines 6f through 6i. j.
§ 31,600.00

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 

 
 

 

 

Case 20-11809 Doc1 Filed 02/12/20 Page 31 of 54

Fill in this information to identify your case:

Debtor James Jefferson

First Name Middle Name Last Name

Debtor 2
(Spouse if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland [-]

c b seas:
(itknown) er C) Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Q) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

24.

 

Name

 

Number Street

 

City State ZIP Code

2.2

 

Name

 

Number Street

 

voce AY State ZIP Code
2.3

 

Name

 

Number Street

 

ceca Yc yee ne... State ZIP Code
24

 

Name

 

Number Street

 

EM cs State ZIP Code
2.5.

 

Name

 

Number Street

 

City State ZIP Code

  

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 32 of 54

Debtor 1 James Jefferson Case number (if known)

 

First Name Middie Name Last Name

| | Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease What the contract or lease is for

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

i

 

 

Name

 

Number Street

 

City State ZIP Code

po

 

 

 

Name

 

Number Street

 

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page of

 
Filed 02/12/20

Case 20-11809 Doc 1

Fill in this information to identify your case:

James Jefferson

First Name

Debtor 1

 

Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of

Case number
(If known)

 

 

 

Official Form 106H
Schedule H: Your Codebtors

 

Page 33 of 54

L} Check if this is an
amended filing

12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

Wd No
C) Yes

| 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
: Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Q) No. Go to line 3.
C) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

C No

Q) Yes. In which community state or territory did you live?

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

. Fill in the name and current address of that person.

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,

Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor

 

 

3.1

 

 

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

QO) Schedule D, line

 

Name

QQ Schedule E/F, line

 

Number Street

OQ) Schedule G, line

 

IY mann ce State ZIP Code

 

3.2

 

 

 

Name

Schedule D, line
Schedule E/F, line

 

Number Street

OOO

Schedule G, line

 

BY cnn woe State ZIP Code

 

3.3

 

 

 

Schedule D, line

 

Name

Schedule E/F, line

 

Number Street

ooo

Schedule G, line

 

City State ZIP Code

Official Form 106H

Schedule H: Your Codebtors

 
 

page 1 of

 

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 34 of 54

 

 

 

Debtor 1 James Jefferson Case number (i known)
First Name Middle Name Last Name
BE sitions Page to List More Codebtors
Column 1: Your codebtor Cofumn 2: The creditor to whom you owe the debt

Check ail schedules that apply:

QO) Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Q Schedule E/F, line
: Number Street O) Schedule G, line
: City : State ZIP Code
Name Q) Schedule D, line
Q Schedule E/F, line
Number Street QO) Schedule G, line
: _ City State ZIP Code
N QC) Schedule D, line
i ame —e_——-
Q) Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code
N QO) Schedule D, line
) ame oOo
/ Q) Schedule E/F, line
Nomber Sueat QI Schedule G, line
: iy State ZIP Code
‘ x QO) Schedule D, line
4 ame —————_
QI Schedule EF, line
j Number Street C] Schedule G, line
a State ZiP Code a a
; () Schedule D, line
Name —_
: Q) Schedule E/F, line
Number Seal C) Schedule G, line
_ City ; . State ZIP Code
b] LY Schedule D, fine
: Name oO
: QO) Schedule E/F, line
Number Street QO) Schedule G, line _
a Te State ZIP Code . . a
C) Schedule D, line
Name _
UL) Schedule E/F, line
Number Street () Schedule G, line
City State ZIP Code

 

Official Form 106H Schedule H: Your Codebtors page of

 
Case 20-11809 Doc1 Filed 02/12/20 Page 35 of 54

Fill in this information to identify your case:

Debtor 1 James Jefferson Jr

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland [-]

Case number Check if this is:
(If known)
CJ An amended filing

QlA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 wi DDT WW
Schedule I: Your Income 42/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part 4: | Describe Employment

1. Fill in your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

If you have more than one job,
attach a separate page with

information about additional + Employment status CO Employed U Employed
employers. Yi Not employed QC) Not employed
include part-time, seasonal, or
self-employed work.

Occupation

 

Occupation may include student
or homemaker, if it applies.

Employer’s name

 

Employer’s address

 

Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code

How long employed there?

Es c- Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ : $
3. Estimate and list monthly overtime pay. 3. +3 + §
_ 4, Calculate gross income. Add line 2 + line 3. 4.) §$ $

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 36 of 54

 

 

 

Debtor 1 James Jefferson Jr Case number (i known)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here... ecceccssesecssesceseescsscsnsvsavsassessveavsarsussestessessessesseseveseesees 34. $ $

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sa. Tax, Medicare, and Social Security deductions Sa. §$ $
5b. Mandatory contributions for retirement plans 5b. §$ $
5c. Voluntary contributions for retirement plans 5c. § $
5d. Required repayments of retirement fund loans Sd. §$ $
5e. Insurance 5e $ $
5f. Domestic support obligations 5f. $ $
5g. Union dues 5g. $ $
5h. Other deductions. Specify: 5h. +3 + $
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f+ 5g+5h. 6. $ $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ $
_ 8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. 8a. TT
8b. Interest and dividends 8b. §$ $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ $
settlement, and property settlement. 8c. —-__
8d. Unemployment compensation 8d. $ $
8e. Social Security 8e. $1,300.00 $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf. So $
8g. Pension or retirement income 8g. $ $
8h. Other monthly income. Specify: 8h. +3 +$
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + Sf +8g + 8h. 9. $ $
10. Calculate monthly income. Add line 7 + line 9. $ 1,300.00 + $ 5 1,300.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. OO
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives,
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 1.64 $
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 4.300.00
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. s__ twkw
Combined

_ 13.Do you expect an increase or decrease within the year after you file this form?
Wi no.

 

 

 

monthly income

 

C) Yes. Explain:

 

 

Official Form 1061 Schedule I: Your Income

page 2

 

 

 

 

 
 

Case 20-11809 Doc1 Filed 02/12/20 Page 37 of 54

Fill in this information to identify your case:

Debtor 4 James Jefferson Jr a
First Name Middie Name Last Name Check if this is:

Debtor 2 LJ An amended filing

(Spouse, if filing) First Name Middle Name Last Name
LNA supplement showing postpetition chapter 13
expenses as of the following date:

 

 

United States Bankruptcy Court for the: District of Maryland [=]

Case number MM / DD/ YYYY

(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

| Part 4: Describe Your Household

1. Is this a joint case?

 

 

4 No. Go to line 2.
CL] Yes. Does Debtor 2 live in a separate household?

L) No
CI Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

2. Do you have dependents? WW No

 

 

 

 

 

 

Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and (} Yes. Fill out this information for Debtor 4 or Debtor 2 age with you?
Debtor 2. each dependent...........ccccseee O
Do not state the dependents’ Q No
names. Yes
( No
QO) Yes
LJ No
Ci Yes
L) No
C) Yes
CL) No
C) Yes
3. Do your expenses include YW No

expenses of people other than
yourself and your dependents? Q) Yes

GEREN Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and 4.000.00
any rent for the ground or lot. 4. $ ——

If not included in line 4:

4a. Real estate taxes 4a, §
4b. Property, homeowner's, or renter's insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses Ac. $
4d. Homeowner's association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 38 of 54

 

 

 

 

 

 

 

 

 

Debtor 1 James Jefferson Jr Case number (i known)
First Name Middle Name Last Name
Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. $
6. Utilities:
6a. Electricity, heat, natural gas 6a. § 50.00
6b. Water, sewer, garbage collection 6b. $ 50.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. §$ 50.00
6d. Other. Specify: 6d.
7. Food and housekeeping supplies 7. $ 150.00
8. Childcare and children’s education costs 8. $
9. Clothing, laundry, and dry cleaning 9. $
10. Personal care products and services 10. $
11. Medical and dental expenses 11. $
12. Transportation. Include gas, maintenance, bus or train fare. $
Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $
14. Charitable contributions and religious donations 14,
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. §$
15b. Health insurance 15b. §
15c. Vehicle insurance 15c. $
15d. Other insurance. Specify: 15d. §
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16, $
17. Installment or lease payments:
17a. Car payments for Vehicle 1 17a. $ 400.00
17>. Car payments for Vehicle 2 17>. §.
17c. Other. Specify: 17c. §
17d. Other. Specify: 17a.  §$
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule I, Your Income (Official Form 106). 18. ¢
19. Other payments you make to support others who do not live with you.
Specify: 19. $§
20. Other real property expenses not included in fines 4 or 5 of this form or on Schedule I: Your Income.
20a. Mortgages on other property 20a. §
20b. Real estate taxes 20b.  §.
20c. Property, homeowner's, or renter’s insurance 20. §$.
20d. Maintenance, repair, and upkeep expenses 20d. $
20e. Homeowner's association or condominium dues 20e. §$

Official Form 106J Schedule J: Your Expenses page 2

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 39 of 54

 

 

 

 

Debtor 1 James Jefferson Jr Case number (i known)
First Name Middle Name Last Name
21. Other. Specify: 21. +3
22. Calculate your monthly expenses.
22a. Add lines 4 through 21. 22a. | ¢ 1,700.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $ 1,700.00

 

 

 

23. Calculate your monthly net income.

§ 1,300.00

23a. Copy line 12 (your combined monthly income) from Schedule |. 23a.

23b. Copy your monthly expenses from line 22c above. 23d. § 1,700.00

 

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income. 23c.

§ -400.00

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Mn
CQ) Yes. — Explain here:

Official Form 106J Schedule J: Your Expenses page 3

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 40 of 54

Fill in this information to identify your case:

Debtor 1 James Jefferson Jr

First Name Middle Name Last Name

Debtor 2
{Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number
(If known)

 

Q) Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 12/15

If two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
WW No

OQ Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

« 9 9.//,

Signture/of Debs6/ 1 Vv Signature of Debtor 2

p&e 02/12/2020 Date

MM/ DD / YYYY MM/ DD / YYYY

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 41 of 54

Fill in this information to identify your case:

Debtor 1 James Jefferson

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

Last Name

United States Bankruptcy Court for the: District of Maryland []

Case number
(If known)

 

() Check if this is an
amended filing

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.
a Give Details About Your Marital Status and Where You Lived Before
1. What is your current marital status?
(J) Married
CJ Not married
2. During the last 3 years, have you lived anywhere other than where you live now?
CJ No
CI Yes. List ail of the places you lived in the last 3 years. Do not include where you live now.
Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
C) Same as Debtor 1 C) same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
Q) Same as Debtor 1 L) same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a Spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

OQ No
L) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

ESS orrain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 1

 

 
Case 20-11809 Doc 1

Debtor 4 James Jefferson

 

First Name Middle Name

Last Name

Case number (i known)

Filed 02/12/20 Page 42 of 54

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and ail businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

UW No

J) Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,
YYYY

—_

For the calendar year before that:

(January 1 to December 31, )
YYYY

- Debtor 1

Sources of income
Check all that apply.

) Wages, commissions,
bonuses, tips

L) Operating a business

CQ) Wages, commissions,
bonuses, tips

C) Operating a business

Q Wages, commissions,
bonuses, tips

C) Operating a business

Gross income

(before deductions and
exclusions)

 

$

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments: pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Sources of income
Check all that appiy.

QQ) Wages, commissions,
bonuses, tips

Operating a business

QQ Wages, commissions,
bonuses, tips

Q) Operating a business

QO Wages, commissions,
bonuses, tips

Q) Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

ww No
CJ Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31, )
YYYY

For the calendar year before that:

. Debtor 1

Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

Debtor?

Sources of income
Describe beiow.

 

 

 

 

 

Gross income

(before deductions and
exclusions)

 

 

 

Gross income from
each:source

(before deductions and
exclusions)

 

 

 

 

(January 1 to December 31, )

 

YYYY

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

 

page 2

 
Case 20-11809 Doc1 Filed 02/12/20 Page 43 of 54

Debtor 1 James Jefferson , Case number (it known)

First Name Middle Name Last Name

 

ees us Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
Q) No. Neither Debtor 4 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

LY No. Go to line 7.

w Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Aiso, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

C) Yes. Debtor 4 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

W No. Goto line 7.

() Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

Dates of Total amount paid Amount you still owe Was this. payment for...
payment
$ $ | Mortgage
Creditors Name
CJ Car

(I credit card

 

Number Street
CY Loan repayment

 

Q) Suppliers or vendors

 

 

 

City State ZIP Code C) other
$ $ | Mortgage
Creditor's Name
CQ Car

CJ credit cara

 

Number Street
C) Loan repayment

 

C) Suppliers or vendors

 

 

 

- CY other _
City State ZIP Code oT
$ $ Q Mortgage
Creditor’s Name
QQ Car
C2 creait card

 

Number Street
L) Loan repayment

 

C) Suppliers or vendors
Q) Other

 

City State ZIP Code

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 44 of 54

Debtor 4 James Jefferson

Case number (if known)
First Name Middle Name Last Name

 

 

 

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner:
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations
such as child support and alimony.

7 No

CQ) Yes. List all payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name
Number = Street
City State ZIP Code
$ $

 

insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Inciude payments on debts guaranteed or cosigned by an insider.
4 No
C2 Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment

payment paid owe Include creditor's name

 

 

 

 

 

$ $
insider's Name
Number Street
City State ZIP Code
$ $

 

insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 45 of 54

Debtor 1 James Jefferson Case number (if known)

First Name Middle Name Last Name

 

 

] Part a: Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, smail claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

ZH No

L) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Court Name Q Pending
Q on appeal
Number Street C) Concluded
Case number
City State ZIP Code
Case title : Court Name L) Pending
UL) on appeal
Number Street | Concluded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

uw No. Go to line 11.
(J Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditor’s Name

 

Number Street Explain what happened

L} Property was repossessed.

 

C) Property was foreclosed.
CL) Property was garnished.

 

 

 

 

 

 

City State ZIP Code QO) Property was attached, seized, or levied.
Describe the property Date Value of the property
$
Creditors Name
Number = Street
Explain what happened
C} Property was repossessed.
LJ Property was foreclosed.
ay Sule DIP Code L) Property was garnished.
| Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 46 of 54

Debtor 1 James Jefferson Case number (i known)

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

4 No

L) Yes. Fill in the details.

Describe the action the creditor took Date action Amount

 

 

 

 

 

was taken
Creditor’s Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
(J Yes

eee Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Wf No

LI Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per.person the gifts :
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person soos . a doubts eee coun, the gifts
3
Person to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 47 of 54

Debtor 1 James Jefferson Case number (if known)

First Name Middle Name Last Name

 

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

W No

C] Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you ‘Value
that total more than $600 contributed

 

Charity’s Name

 

 

Number Street

 

City State ZIP Code

ee --: Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W No

CJ Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred . oa oo, loss lost
include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

| No
CJ Yes. Fill in the details.

Description and value of any property transferred Date payment or -Amount-of payment

 

 

 

 

transfer was
Person Who Was Paid a . coe . . conn nasa, Wade
Number _ Sireet : : $
$

 

 

City State ZIP Code

 

Email or website address

 

 

 

Person Who Made the Payment, if Not You

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 48 of 54

 

 

 

 

 

 

 

Debtor 1 James Jefferson Case number (if known)
First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made — payment

Person Who Was Paid
$

Number Street
$

 

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

CJ) Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
_ made
Person Who Was Paid
Number Street $
$

 

 

 

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

W No

(C Yes. Fill in the details.

Description and value of property Describe any property or payments received Date.transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

 

Person Who Received Transfer

 

Number — Street

 

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 49 of 54

Debtor1 James Jefferson Case number (it known)

First Name Middle Name Last Name

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

Ww No
CJ Yes. Fill in the details.

Description and value of the property transferred * . ‘Date transfer
was made

Name of trust

 

 

4
5
i

 

ee se Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,

closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

@ no

Q) Yes. Fill in the details.

 

Last 4 digits of account number Type.of account or Date account was ‘Last balance before
instrument closed, sold, moved, — closing or transfer
or transferred
Name of Financial Institution
XXXX- __ C2 checking $
Q Savings

 

Number Street
QO Money market

 

Q Brokerage
City State ZIP Code QO Other

 

XXXX— O Checking $

Q) Savings

 

Name of Financial institution

 

Number Street QO Money market

QO Brokerage
Q) other

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
W@W No

U) Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
C) No
Name of Financial Institution Name : QO Yes
Number Street Number Street
City State ZiP Code

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 

 

 

 

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 50 of 54

Debtor 1 James Jefferson Case number (i known)

First Name Middie Name Last Name

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
Zi No
C) Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do'you still
have it?
OINo
Name of Storage Facility Name Q Yes
Number Street Number Street

 

CityState ZIP Code

 

City State ZIP Code

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

@ No
CQ) Yes. Fill in the details.
Where is the property? Describe the property : Value

 

Owner’s Name $

 

Numb Street
Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

 

Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

@ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

= Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

& Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24, Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Zi No

Cl Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 

 
Case 20-11809 Doc 1

James Jefferson
Middle Name

Debtor 1

First Name Last Name

25.Have you notified any governmental unit of any release of hazardous material?

W No
C) Yes. Fill in the details.
Governmental unit

 

 

Name of site Governmental unit

 

Number Street Number Street

 

City State ZIP Code

 

i City State ZIP Code

Case number (if known)

Environmental law, if you know it

Filed 02/12/20 Page 51 of 54

 

Date of notice

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

 

 

 

 

 

C) No
CQ) Yes. Fill in the details.
Court or agency Nature of the case : Status of the
case
Case title
Court Name QO Pending
Q On appeal
Number Street O Concluded
Case number City State ZIP Code

Cae cv Detalis About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
QO) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

OC) Amember of a limited liability company (LLC) or limited liability partnership (LLP)
Oa partner in a partnership
O An officer, director, or managing executive of a corporation

(2) An owner of at least 5% of the voting or equity securities of a corporation
U No. None of the above applies. Go to Part 12.

C) Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business

 

Business Name

 

Number Street
Name of accountant or bookkeeper

 

 

 

 

 

 

 

City State ZIP Code oe .
Describe the nature of the business
Business Name
Number Street “ “
Name of accountant or bookkeeper
City State ZIP Code

Official Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

Employer Identification number
Do not include Social Security number or ITIN.

EIN: -

Dates business existed

From To

Employer Identification number
Do not include Social Security number or ITIN.

. EIN: -

Dates business existed

| From To

page 11

 

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 52 of 54

Debtor 4 James Jefferson Case number (if known)

First Name Middle Name Last Name

Employer Identification number :

Describe the nature of the business Pood
Do not include Social Security number or ITIN.

 

Business Name

 

 

FIN;
Number Street Name of accountant or bookkeeper Dates business existed
From ___s«éTToo

 

City State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

W No

CL) Yes. Fill in the details below.

Date issued

 

Name MM /DD/YYYY

 

Number Street

 

 

City State ZIP Code

 

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x

J Signature of Debtor 2

 

 

Date

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

w No
L) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

W No

Q) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 

 
Case 20-11809 Doc1 Filed 02/12/20 Page 53 of 54

United States Bankruptcy Court
District of Maryland Job PER IY Di lo.e

nee Saines Peteser] a

Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX

The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their
knowledge.

Date: a [. ) | BO Signature of Debtor(s): fa
i , $s

 

 

 
Case 20-11809 Doc1 Filed 02/12/20

Secu Credit Union
6011 Greenbelt Road —
College MD 20740

American Express
200 Vesey Street
Nerw York NY 10285

Lendmark
1735 N. Brown Road Suite 300

Lawrenceville GA 30043

Nasa Federal Credit Union

500 Prince Georges Blvd
Upper Marlboro MD 20774

Page 54 of 54

 

 
